767 N.W.2d 653 (2009)
483 Mich. 1116
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Garon Keilan PLUMP, Defendant-Appellant.
Docket No. 137232. COA No. 277788.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the application for leave to appeal the July 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.
MICHAEL F. CAVANAGH, J., would grant leave to appeal to consider the issue in People v. Watkins, 482 Mich. 1114, 758 N.W.2d 267 (2008).